Citation Nr: 0000477	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1984.


This case arises from rating decisions of the Montgomery, 
Alabama, Regional Office.  In October 1997, the Board of 
Veterans' Appeals (Board) rendered a decision on a claim for 
an increased rating for a right hip disability.  The Board's 
decision also indicated that the veteran had raised the 
issues of entitlement to an increased rating for post 
traumatic stress disorder (PTSD) and entitlement to a total 
disability rating due to individual unemployability.  The 
Board's decision listed these issues on the title page of the 
decision and remanded the two issues to the RO for 
adjudication.  The case was returned to the Board for 
consideration.

In a September 1999 decision, the Board remanded this case to 
the RO.  The Board's decision advised the veteran that the 
Board intended to dismiss his appeal of the issues listed on 
the title page of this decision since it did not have 
jurisdiction to consider them.  The veteran was afforded a 
period of 60 days in which to submit additional evidence or 
argument to the RO related to the proposed dismissals, 
however, no additional evidence or argument was received.  
The case has been returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  An October 1996 rating decision granted service 
connection for post traumatic stress disorder (PTSD).

2.  A notice of disagreement was not filed with the office 
making the initial PTSD rating determination within one year 
of notice of the decision.

3.  A rating decision in January 1999 addressed the issues of 
an increased disability rating for PTSD and a total 
disability rating due to individual unemployability.

4.  A notice of disagreement with the January 1999 rating 
decision has not been received.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to an increased disability 
rating for PTSD has not been perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.300, 20.302 (1999).

2.  The appeal for entitlement to a total disability rating 
due to individual unemployability has not been perfected.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.300, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the veteran 
has perfected an appeal on the issues listed above.  If an 
appeal has not been perfected, the Board does not have 
jurisdiction to consider the issues and must dismiss the 
appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).

A notice of disagreement shall be filed within one year from 
the date of mailing notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. § 302(a) (1999).

The notice of disagreement and substantive appeal must be 
filed with the Department of Veterans Affairs (VA) office 
from which the claimant received notice of the determination 
being appealed.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.300 (1999).


Increased rating for post traumatic 
stress disorder

The veteran had originally perfected an appeal from a May 
1995 rating decision the issue of service connection for post 
traumatic stress disorder (PTSD).  An October 1996 rating 
decision granted service connection for PTSD with a 30 
percent disability rating assigned.  This was a grant of the 
benefit sought, i.e. service connection for PTSD.

The granting of the benefit that had been sought on appeal 
resolved the disagreement.  Accordingly, the Board does not 
have the authority to further consider the veteran's appeal 
regarding his PTSD since the disagreement was with the denial 
of service connection.  Since the benefit sought on appeal 
has been granted, there are no further alleged errors of law 
or fact to be considered on appeal.  38 U.S.C.A. § 7105(d) 
(West 1991); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), Holland v. Brown, 9 Vet. App. 324 (1996), rev'd sub 
nom. Holland v. Gober, No. 97-7045 (Fed. Cir. July 29, 1997).

It is noted that in the representative's August 1997 
presentation at the Board, the issue of an increased rating 
for PTSD was raised.  However, a notice of disagreement is to 
be filed with the office from which the veteran received 
notice of the decision which is the RO.  38 C.F.R. § 20.300 
(1999).  Therefore, the representative's presentation does 
not constitute a notice of disagreement.  While the October 
1997 decision by the Board listed the issue of an increased 
disability rating for PTSD, the Board's jurisdiction is 
limited to issues where an appeal has been perfected.  The 
October 1997 Board decision did refer the issue of an 
increased rating for PTSD to the RO.  The RO addressed this 
issue in a January 1999 rating decision and the veteran was 
advised of this decision in a January 1999 letter.  A timely 
notice of disagreement has not been received following that 
decision even after the Board's September 1999 decision 
advised the veteran he had one year in which to file a notice 
of disagreement with that decision.  Additionally, while a 
January 1999 supplemental statement of the case listed the 
issue of an increased rating for PTSD, this does not confer 
jurisdiction upon the Board to address the issue.  Since a 
notice of disagreement has not been filed, the Board does not 
have jurisdiction to consider an appeal for an increased 
disability rating for PTSD.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999).

Based on the above, the veteran's claim for an increased 
disability rating for PTSD is dismissed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.300 (1999).

Increased rating due to 
individual unemployability

The Board's October 1997 decision remanded the issue of a 
total disability rating due to individual unemployability to 
the RO for consideration.  This issue was ultimately 
addressed in a January 1999 rating decision.  The veteran was 
advised of this decision in a January 1999 letter to him.  
However, a notice of disagreement has never been received 
with regard to this issue.  While the October 1997 decision 
by the Board listed the issue of an increased disability 
rating for PTSD, the Board's jurisdiction is limited to 
issues where an appeal has been perfected.  The veteran was 
advised of the RO's decision in a January 1999 letter to him.  
A timely notice of disagreement has not been received 
following that decision, even after the Board's September 
1999 decision advised the veteran he had one year in which to 
file a notice of disagreement with that decision.  
Additionally, while a January 1999 supplemental statement of 
the case listed the issue of a total disability rating due to 
individual unemployability, this does not confer jurisdiction 
upon the Board to address the issue.  Since a notice of 
disagreement has not been filed, the Board does not have 
jurisdiction to consider an appeal for a total disability 
rating due to individual unemployability.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).

Based on the above, the veteran's claim for a total 
disability rating due to individual unemployability is 
dismissed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.300 (1999).


ORDER

1.  The appeal for an increased disability rating for PTSD is 
dismissed.
2.  The appeal for a total disability rating due to 
individual unemployability is dismissed.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

